SENTENCIA
Por ser de estricta aplicación al caso de autos la defensa de incuria, procede la revocación de la Resolución de la Junta *357Revisora Electoral, del 30 de octubre de 1980, que descalifica al recurrente Fernando José Tonos Florenzán como candidato idóneo a representante por acumulación.
La propia Junta Revisora Electoral determinó que la fecha de nacimiento del recurrente Tonos Florenzán —quien cum-plirá veinticinco años el 22 de febrero de 1981— “era cono-cida por las partes desde mayo de 1980”, (1) mes en que se celebraron las primarias de los distintos partidos políticos. Art. 4.008 (16 L.P.R.A. see. 3158). Ante esta circunstancia, ¿cómo puede justificarse que se dilatara hasta el 28 de octubre de este año —después de transcurridos aproximadamente cinco (5) meses siete (7) días antes del evento eleccionario— la formulación de la querella? Por todos es conocido que la de-fensa de incuria es procedente cuando la ley no establece tér-mino prescriptivo —Piovanetti Doumont v. Martínez, 99 D.P.R. 663 (1971); Vidal v. Monagas, 66 D.P.R. 622 (1946) — y aplica si se demuestra que la dilación causó o puede causar daño el demandado. J.R.T. v. Marex Const. Co., Inc., 103 D.P.R. 135 (1974).
La Junta Revisora Electoral rechazó esta defensa bajo el razonamiento erróneo de que el recurrente Tonos Floren-zán no hizo alegación de daños y que, aunque la Ley Electoral no establecía término prescriptivo, era evidente que debía ejercerse antes de la elección. Al así hacerlo, incidió.
Los daños en casos en que está envuelto el sufragio electoral son inconmensurables. Se reflejan cuantitativamente sobre el recurrido, privándole de pugnar para un escaño legis-lativo, y cualitativamente sobre el propio candidato, el partido político y todos aquellos electores que endosaron original-mente su nominación y presumiblemente votarán por él.
En última instancia, la aplicación de la defensa de incu-ria en este caso no tiene otra consecuencia que remitir al foro que históricamente y por disposición constitucional es el única *358juez de la calificación de sus miembros, la Asamblea Legis-lativa.
Adviértase, además, el texto de la See. 5 del Art. Ill:
Ninguna persona podrá ser ¡miembro de la Asamblea Legis-lativa a menos que sepa leer y escribir cualquiera de los dos idiomas, español o inglés; sea ciudadano de los Estados Unidos y de Puerto Rico y haya residido en Puerto Rico por lo menos durante los dos años precedentes a la fecha de la elección o nom-bramiento. Tampoco podrán ser miembros del Senado las per-sonas que no hayan cumplido treinta años de edad, ni podrán ser miembros de la Cámara de Representantes las que no hayan cumplido veinticinco años de edad.
Esta disposición expone los requisitos para ser miembro del Senado y de la Cámara de Representantes, no para ser candi-dato. Al interpretar el Congreso de Estados Unidos las dispo-siciones de la See. 2 y del tercer párrafo de la See. 3 del Art. I de la Constitución de Estados Unidos, que a tal respecto son similares, tal ha sido su interpretación. 79 Cong. Rec. 9651-53, 9841-42.
Se revoca la resolución de la Junta Revisora Electoral, del 30 de octubre de 1980.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario. El Juez Asociado Señor Díaz Cruz concurre en voto separado. El Juez Asociado Señor Negrón García disiente con opinión. El Juez Asociado Señor Martín no inter-vino.
(Fdo.) Ernesto L. Chiesa

Secretario General

—O—

 Determinación de hecho de la Junta Eevisora Electoral.